29 Ill. App.2d 116 (1961)
172 N.E.2d 502
Pauline Kotowsky, Appellant,
v.
Luther Cook, Individually and Doing Business as Cook Construction Company, Mary Witanowski and Telesfor Witanowski, Appellees.
Gen. No. 47,946.
Illinois Appellate Court  First District, Third Division.
February 1, 1961.
*117 Richard F. Gallagher, Frank Alabno, and Louis P. Miller, all of Chicago, for appellant.
Berchem, Schwantes & Thuma, of Chicago (Michael J. Thuma and Richard H. Brill, of counsel) for appellees.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Affirmed.
Not to be published in full.